 

 

a oe)

YN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-00893-RS Document 23-2 Filed 05/26/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

MTYOKO’S KITCHEN,
Plaintiff, Case No. 3:20-cv-893-RS
Vv.
KAREN ROSS, in her official capacity as DECLARATION OF NEIL COHEN

Secretary of the California Department of Food IN SUPPORT OF MOTION FOR
and Agriculture, and STEPHEN BEAM, in his PRELIMINARY INJUNCTION AND
official capacity as Branch Chief of the Milk and IN OPPOSITION TO

Dairy Food Safety Branch, DEFENDANTS’ MOTION TO
DISMISS

Defendants.

 

 

I, Neil Cohen, declare as follows:

Ly I am the Vice President of Marketing for Miyoko’s Kitchen. I have been with
Miyoko’s since October 15, 2019. In my role as Vice President of Marketing for the company, I
ensure that we accurately convey the company’s unique mission and the true nature of our delicious
products to consumers. I am tasked with overseeing the marketing department with three direct
reports as well as agency and contractor management. This includes overseeing the marketing all of
Miyoko’s products—including its cultivated vegan butter. In light of my role, I am making this
declaration to describe in detail the effect that the California Department of Food and Agriculture’s
actions have had on Miyoko’s ability to get its message across to the public.

2 In my role as Vice President of Marketing, I know that Miyoko’s unique position of
being a mission-based organization resonates with consumers. Miyoko Schinner created this
company to create and spread compassion for animals. Miyoko’s has a passionate following because
consumers have a connection to our mission of “revolutionizing dairy with plants.” They love our
animal rescue and sanctuary work, and our work to improve options for consumers who do not wish
to harm animals when they want delicious dairy products. As we tell our consumers, “phenomenally
vegan” is more than just a mission. It’s a lifestyle. This ethos is inextricable to our brand—and not

being able to communicate it would be unspeakably detrimental to the company.

 

 

 

DECLARATION - NEIL COHEN

Case No. 3:20-cv-893-RS SQ
1

 
oOo ny DN

So Oo

12
13
14
15
16
17
18
19
20
21
22,
23
24
2
26
27
28

Case 3:20-cv-00893-RS Document 23-2 Filed 05/26/20 Page 2 of 5

3. Our ability to use phrases like “cultured vegan butter,” “plant-based dairy,” “1009
cruelty and animal free,” and images of our animal sanctuary are crucial to our ability to convey the
company’s mission to consumers. Without these phrases and images, we can’t truly express who we
are as a company.

A. When I first became aware of the Milk and Dairy Food Safety Branch’s letter, we had

just completed redesigning all the new packaging that incorporated all of the company’s brand
messaging. Before receiving the letter, we had made the decision to even more clearly highlight the
company’s mission on product packages while still maintaining complete clarity that we are a vegan
brand. This is actually important: Although many companies in our space use terms like plant-based,
we believe “vegan” provides the most clarity for consumers. We had made the decision to show
Miyoko as a real person on product packages and show the kindness that she, and her company
represent. So, all new product packages across all product lines now include a picture of Miyoko
hugging Erica—one of Miyoko’s rescue cows.
5. After reading the Branch’s letter, which specifically demanded that we remove the
image of a sanctuary volunteer hugging a cow from our website, my initial feeling was one of shock,
surprise and a quite bit of concern—my initial thought was that this was a going to be a nightmare, and
I was immediately worried that we would have to re-do all of the new packaging and corresponding
marketing. This would be incredibly costly to the company. Costly in terms of opportunity cost—we
would have to devote enormous effort to redo all the packaging instead of other marketing activities
that would increase demand for the products and velocity at retail. And also incredibly costly
financially and in terms of the personnel involved.

6. Because the letter presented such a huge threat to the company and implicated areas
under my purview, we had a number of team meetings along with management to determine courses
of action. We had scores of meetings, phone calls, exchanged countless emails, and have spent
significantly more time in our development of marketing materials—all because of the Branch’s

enforcement letter. I would conservatively estimate that the number of hours we’ve spent dealing with

the fear and repercussions of the enforcement letter to be well in excess of 100 hours. Of course, this

 

 

 

DECLARATION - NEIL COHEN
Case No. 3:20-cv-893-RS

am

 
 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-00893-RS Document 23-2 Filed 05/26/20 Page 3 of 5

estimate doesn’t encompass the stress of having our hands tied in marketing and packaging, and
operating under the cloud of uncertainty created by the state’s letter.

& The marketing department that I oversee has experienced a notable chilling effect
thanks to the Branch’s enforcement letter—in essence, we operate under a cloud each and every day.
As a direct result of receiving the Branch’s letter, we’ve refrained from using certain words and
images on marketing materials and packages out of fear that those words and images will trigger
further enforcement action by the Branch. We’ve also had discussions about wanting to change or
improve marketing materials or packages but are now unsure what we can and cannot say. This
means that we’ve been unable to make innovations or changes to our communications—we’ve
essentially avoided saying anything new out of fear of further enforcement from the Milk and Dairy
Food Safety Branch. Everything that the marketing department does is now under additional internal
scrutiny.

8. The letter has also had a chilling effect on the health-related claims that Miyoko’s uses
in its marketing and packaging. We’ve had several internal discussions about what we can and cannot
say. For instance, because the Branch took umbrage with the phrase “lactose free” (which is of
course completely true, and very important to consumers who purchase Miyoko’s products) we have
been unable to change packaging to include claims that the products are also, e.g., “GMO-free.” We
are also afraid to use certain callouts in the products’ marketing and packaging—something as simple
as “cruelty free” could be considered out of compliance (especially if you can’t show an image of
someone hugging a cow).

9. Thanks to the state’s letter, we had to make the unfortunate decision to remove entire
portions of a brand video that we were putting together for social media. The video is aimed at
conveying who the company is and what’s important to us—and yet we had to edit out more than 45
seconds of it for fear of being further targeted by the Milk and Dairy Food Safety Branch.

10. After receiving the enforcement letter, we also made the decision to place the “vegan”

stamp on our cultured vegan butter products in an even larger font.

 

 

 

DECLARATION - NEIL COHEN

Case No. 3:20-cv-893-RS C2
3

 
 

 

YN HD Wn ££

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Zo
26
27
28

Case 3:20-cv-00893-RS Document 23-2 Filed 05/26/20 Page 4 of 5

Ll. In recent months, the COVID-19 pandemic has dramatically increased public

consciousness about the dangers and evils of industrial animal agriculture—for workers, for public

safety, and for the good of the planet. The viral epicenters at slaughterhouses run by companies like
Smithfield has put the issue in a new public light. Now, more than ever, consumers are looking for
alternatives to animal-based products. But Miyoko’s has been forced to proceed cautiously and not
fully join this public conversation because we are afraid of further enforcement by California’s Milk
and Dairy Food Safety Branch.

12. In short, the company, and my department specifically, are now operating with
uncertainty and an omnipresent fear of enforcement. We have been unable to engage in speech on
issues that we care about deeply, as a result of the letter, and we are stuck in limbo. And being stuck
with the status quo is an untenable position for a company’s marketing department. We are tasked
with communicating who we are and what we do. But since the Branch’s letter, feel we are unable to
effectively do just that.

13. Further, given our company’s mission, we do not want to change our marketing and
packaging representations to remove images of Miyoko hugging her cow or truthful phrases like
“cultured vegan butter.” These claims and images are in no way misleading, but they are essential to
communicate our mission and brand. Miyoko’s is a unique brand in that our founder and CEO is an
outspoken advocate. I believe that if we are silenced, that will send a chilling effect throughout the
marketplace for other plant-based dairy producers.

14. In short, the Branch’s enforcement letter has made my job as Vice President of
Marketing—and the successful marketing for Miyoko’s much more difficult for me and for the
company as a whole. Because of this enforcement, there has been a chilling effect on what we can
say, how far we can push the brand, and how my department can communicate to consumers (e.g.,
on social media and online videos). I feel as though I cannot effectively reflect the company’s views
in its marketing right now thanks to the chilling effect of the Branch’s letter.

~

15; I have personal knowledge of the facts set forth in this declaration and could and

would testify to those facts if called as a witness.

 

 

 

DECLARATION - NEIL COHEN

Case No. 3:20-cv-893-RS C
4

 
 

 

Er WW

a DD WN

10
1]
12
13
14
15
16
17
18
19
20
Al
22
23
24
25
26
aT
28

Case 3:20-cv-00893-RS Document 23-2 Filed 05/26/20 Page 5of5

16. I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing 1s

true and correct.

Executed air. day of May, 2020

   

Neil Cohen

 

 

 

DECLARATION - NEIL COHEN
Case No. 3:20-cv-893-RS
3

 
